  Case 1:19-cv-00410-NT Document 84 Filed 10/10/19 Page 1 of 5                     PageID #: 779



                                    IN THE UNITED STATES DISTRICT COURT
                                         FOR THE DISTRICT OF MAINE


 COMCAST OF MAINE / NEW HAMPSHIRE,
 INC., et al.,

                             Plaintiffs,
                                                           Civil Action No. 1:19-cv-00410-NT
              v.

 JANET MILLS, et al.

                             Defendants.


        JOINT STIPULATION OF DISMISSAL OF TOWN DEFENDANTS WITHOUT
                                 PREJUDICE

            Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the Parties to this matter,

Plaintiffs Comcast of Maine / New Hampshire, Inc. (“Comcast”), A&E Televisions Networks,

LLC (“AETN”), National Cable Satellite Corp. (“C-SPAN”), CBS Corp. (“CBS”), Discovery, Inc.

(“Discovery”), Disney Enterprises, Inc. (“DEI”), Fox Cable Network Services, LLC (“Fox”),

NBCUniversal Media, LLC (“NBCUniversal”), New England Sports Network, LP (“NESN”), and

Viacom Inc. (“Viacom”) (Comcast, AETN, C-Span, CBS, Discovery, DEI, Fox, NBCUniversal,

NESN, and Viacom, collectively, the “PLAINTIFFS”), Defendants Janet Mills (“Governor Mills”)

and Aaron Frey (“Attorney General Frey”) (Governor Mills and Attorney General Frey,

collectively, the “STATE DEFENDANTS”), and Defendants the City of Bath, Maine (“Bath”),

the Town of Berwick, Maine (“Berwick”), the Town of Bowdoin, Maine (“Bowdoin”), the Town

of Bowdoinham, Maine (“Bowdoinham”), the Town of Brunswick, Maine (“Brunswick”); the

Town of Durham, Maine (“Durham”), the Town of Eliot, Maine (“Eliot”), the Town of Freeport,

Maine (“Freeport”), the Town of Harpswell, Maine (“Harpswell”), the Town of Kittery, Maine

(“Kittery”), the Town of Phippsburg, Maine (“Phippsburg”), the Town of South Berwick, Maine



{R2162468.1 71122-078262 }
  Case 1:19-cv-00410-NT Document 84 Filed 10/10/19 Page 2 of 5                    PageID #: 780



(“South Berwick”), the Town of Topsham, Maine (“Topsham”), the Town of West Bath, Maine

(“West Bath”), and the Town of Woolwich, Maine (“Woolwich”) (Bath, Berwick, Bowdoin,

Bowdoinham, Brunswick, Durham, Eliot, Freeport, Harpswell, Kittery, Phippsburg, South

Berwick, Topsham, West Bath, and Woolwich collectively, the “TOWN DEFENDANTS”),

hereby stipulate and agree as follows:

            WHEREAS, the STATE DEFENDANTS have agreed that they are proper defendants in

this action, and have further agreed that the TOWN DEFENDANTS are not necessary parties to

this action, and have further agreed that the STATE DEFENDANTS will not argue or file a motion

to the contrary in the course of this litigation; and,

            WHEREAS, the TOWN DEFENDANTS have agreed that they will not enforce or attempt

to enforce H.P. 606 – L.D. 832, “An Act To Expand Options for Consumers of Cable Television

in Purchasing Individual Channels and Programs,” 129th Leg., Pub. L. Ch. 308 (Me. 2019) (the

“Maine Act”) during the pendency of this litigation or following any determination by the Court

in this action that the Maine Act is unlawful; and,

            WHEREAS, PLAINTIFFS have agreed that the TOWN DEFENDANTS shall not be

deemed to be in breach of their agreement not to enforce or attempt to enforce the Maine Act

during the pendency of this litigation as a result of any franchise renewal negotiations, or if a

request is made that a cable operator voluntarily agree to provide the option of purchasing access

to cable channels, or programs on cable channels, individually.

            1.           NOW THEREFORE, in accordance with Federal Rule of Civil Procedure

41(a)(1)(A)(ii), PLAINTIFFS hereby voluntarily dismiss the TOWN DEFENDANTS from this

action, without prejudice, and with all Parties to bear their own attorneys’ fees, expenses, charges

and costs. The TOWN DEFENDANTS’ respective motions to dismiss PLAINTIFFS’ complaint




{R2162468.1 71122-078262 }
  Case 1:19-cv-00410-NT Document 84 Filed 10/10/19 Page 3 of 5                             PageID #: 781



(Dkt. Nos. 67, 71, 73, 74, 75, 76, 80) and oppositions to PLAINTIFFS’ motion for a preliminary

injunction (Dkt. Nos. 70, 72, 77, 78, 79, 81) are hereby mooted by this dismissal and withdrawn

by the TOWN DEFENDANTS.

            2.           The Parties expressly reserve all other rights, claims, defenses, and remedies.


Dated: October 10, 2019                                        Respectfully submitted,

FOR THE PLAINTIFFS                                             FOR DEFENDANTS GOVERNOR MILLS
                                                               AND ATTORNEY GENERAL FREY

/s/ Joshua A. Randlett                                         /s/ Christopher C. Taub
Joshua A. Randlett                                             Christopher C. Taub, AAG
Joshua A. Tardy                                                Office of the Attorney General
RUDMAN WINCHELL                                                6 State House Station
84 Harlow Street, P.O. Box 1401                                Augusta, ME 04333-0006
Bangor, ME 04402                                               (207) 626-8800
(207) 947-4501                                                 christopher.c.taub@maine.gov
jrandlett@rudmanwinchell.com
jtardy@rudmanwinchell.com

Matthew A. Brill (pro hac vice)                                FOR DEFENDANTS THE TOWN OF
Matthew T. Murchison (pro hac vice)                            BERWICK, THE TOWN OF ELIOT,
LATHAM & WATKINS LLP                                           THE TOWN OF BOWDOINHAM, THE
555 Eleventh Street, NW, Suite 1000                            TOWN OF FREEPORT, THE TOWN OF
Washington, D.C. 20004-1304                                    SOUTH BERWICK, AND THE TOWN OF
matthew.brill@lw.com                                           TOPSHAM
matthew.murchison@lw.com

David P. Murray (pro hac vice)                                 /s/ Eben M. Albert
Michael D. Hurwitz (pro hac vice)                              Eben M. Albert
WILLKIE FARR & GALLAGHER LLC                                   Philip R. Saucier
1875 K Street, N.W.                                            BERNSTEIN SHUR
Washington, DC 20006-1238                                      100 Middle Street
MHurwitz@willkie.com                                           P.O. Box 9729
DMurray@willkie.com                                            Portland, ME 04104-5029
(For Plaintiffs Comcast of Maine/New                           (207) 774-1200
Hampshire, Inc. and NBCUniversal                               ealbert@bernsteinshur.com
Media, LLC only)                                               psaucier@bernsteinshur.com




{R2162468.1 71122-078262 }
  Case 1:19-cv-00410-NT Document 84 Filed 10/10/19 Page 4 of 5         PageID #: 782




FOR DEFENDANT THE TOWN OF                 FOR DEFENDANTS THE TOWN
HARPSWELL                                 OF DURHAM AND TOWN OF
                                          BOWDOIN

/s/ Jeffrey T. Piampiano                  /s/ John W. Conway
Jeffrey T. Piampiano                      John W. Conway
Amy K. Tchao                              LINNEL, CHOATE & WEBBER
DRUMMOND WOODSUM                          83 Pleasant Street
84 Marginal Way, Suite 600                P.O. Box 190
Portland, ME 04101-2480                   Auburn, ME 04212-0190
(207) 772-1941                            (207) 784-4563
jpiampiano@dwmlaw.com                     jconway@lcwlaw.com
atchao@dwmlaw.com


FOR DEFENDANT THE TOWN OF                 FOR DEFENDANTS THE TOWN OF
PHIPPSBURG                                BRUNSWICK AND TOWN OF
                                          WOOLWICH

/s/ Jessica L. Maher                      /s/ Stephen E.F. Langsdorf
Jessica L. Maher                          Stephen E.F. Langsdorf
Moncure & Barnicle                        /s/ Kristin M. Collins
P.O. Box 636                              Kristin M. Collins
Brunswick, ME 04011                       PRETI FLAHERTY
(207) 729-0856                            45 Memorial Circle
Jmaher@mb-law.com                         Augusta, ME 04330
                                          (207) 623-5300
                                          slangsdorf@preti.com
                                          kcollins@preti.com


FOR DEFENDANTS THE TOWN OF                FOR DEFENDANT THE TOWN OF
KITTERY AND TOWN OF WEST BATH             BATH

/s/ Sally J. Daggett                      /s/ Roger R. Therriault
Sally J. Daggett                          Roger R. Therriault
JENSEN BAIRD GARDNER & HENRY              Therriault & Therriault
Ten Free Street                           48 Front Street
P.O. Box 4510                             Bath, ME 04530
Portland, ME 04112                        (207) 443-5182
(207) 775-7271                            rtherriault@tlawmaine.com
sdaggett@jbgh.com




{R2162468.1 71122-078262 }
  Case 1:19-cv-00410-NT Document 84 Filed 10/10/19 Page 5 of 5                           PageID #: 783



                                      CERTIFICATE OF SERVICE

            I hereby certify that on this date, I electronically filed the foregoing document entitled Joint

Stipulation of Dismissal of Town Defendants via the Court’s CM/ECF system, which will serve a

copy of same upon all counsel of record.

DATED: October 10, 2019
                                                                   /s/ Joshua A. Randlett
                                                                   Joshua A. Randlett, Esq.




{R2162468.1 71122-078262 }
